Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The references listed in the Information Disclosure Statement (IDS) filed on 06/29/2021 have been considered by the examiner (see attached PTO-1449 or PTO/SB/08A and 08B forms).
Drawings
The Drawings filed on 06/29/2021 have been considered.
 Specification
The disclosure is objected to because of the following informalities: in para. [0001] 

please add, “now U.S. Patent No. 11069608,” after “…2019”. Appropriate correction is required.

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Regarding claims 1, 12 and 16, the phrase, “A manufacturing method of a semiconductor structure”, is grammatically incorrect because the manufacturing method is not an inherent part of the semiconductor structure. The phrase, “A manufacturing method [[of]] for a semiconductor structure” is suggested as a replacement.
Regarding claims 1, 12 and 16, the phrase, “a semiconductor structure comprising”, is unclear with regard to the proper subject of “comprising”. The examiner suggests that the word “comprising” be altered to “wherein the method comprises”.
Regarding claims 2 and 3, the phrase, “bonding the first semiconductor die to the carrier die”, must be preceded by an article.
Regarding claim 8, the phrase, “thinning the first semiconductor substrate to form the through semiconductor via of the first semiconductor die”, must be preceded by an article. The examiner notes further that the method step started here does not precisely match any method step recited earlier, and  this must also be connected.
Regarding claim 10, the phrase, “and is smaller the through semiconductor via” appears to be missing a word or has some other typographical problem.
Regarding claim 11, the phrase, “a rounded edge of the first semiconductor substrate connected the back surface and a sidewall of the first semiconductor substrate” appears to contain a typographical error.
Regarding claim 17, the phrase, “forming the die stack”,  must be preceded by an article.
Regarding claim 18, the phrase, “thinning the semiconductor substrate of the bottom semiconductor die, a rounded edge of the semiconductor substrate connected a back surface and a sidewall of the bottom semiconductor die is formed.”, appears  to contain one or more grammatical or typographical errors.
Regarding claim 20, the phrase, the phrase, “bonding the top semiconductor die to the bottom semiconductor die” must be preceded by an article.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11, 13, 15, and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 6, 8, 13, and 17, the limitation, “accessibly expose” are unclear with regard to what is meant by the word “accessibly”. Among the possible meanings of the associated adjective ‘accessible’ are easy to approach, enter, use, or understand. But the adverb form is intended here to modify ‘expose’, and it is far from clear how the method of expose should be carried out so as to render the method ‘accessible’.
Regarding claim 5, the limitation, “performing a singulation process to cut off the insulating material and the carrier die underlying the insulating material”, is unclear with regard to the purpose of the earlier-step in parent claim 2, wherein the carrier die is provided, or the earlier step in claim 5 of forming an insulating material to carrier die, when the carrier die and the insulating material  have now been removed in their entirely, thereby apparently returning the device to its previous state.
Regarding claim 7, the limitation, “performing a singulation process to cut off the insulating material and the second isolation layer” is unclear with regard to the purpose of the earlier-step recited in parent claim 6, wherein the second isolation layer is provided, or the earlier recited step in claim 7 of forming an insulating material to cover the second isolation layer, when the second isolation layer and the insulating material have now been removed in their entirely, thereby apparently returning the device to its previous state.
Regarding claim 8, the limitation, “performing a backside thinning process on the first semiconductor substrate until the conductive via is protruded from the back surface of the first semiconductor substrate” is unclear with regard to whether the recited termination conditions will ever materialize, in which case the remainder of the  method becomes impossible. In particular, not every backside thinning process will cause a conductive via to “protrude”.
Regarding claim 15, the limitation, “forming an insulating material on the carrier die , the first one of the semiconductor dies, and the second one of the semiconductor dies, and cutting off the insulating material and the carrier die underlying the insulating material”, is unclear with regard to how the execution of this method step does not return to workpiece exactly to the state from which it started.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726. The examiner can normally be reached 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASMINE J CLARK/Primary Examiner, Art Unit 2816